Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet (PTO-303)				
Advisory Action
On cursory consideration, the request for reconsideration does not clearly appear to overcome the rejections.
Response to Arguments
Applicant’s arguments, filed 11/16/2021 with respect to claims 1-18 have been fully considered but they are not persuasive.
In response to Applicant's argument: 
“First, the Office Action allegation that a combination of the gap 25 and interconnects 26, 28 of Moran are a "protective element," but the claim does not recite a "protective element." It recites a Zener diode. And the gap 25 and interconnects 26, 28 of Moran do not form a Zener diode. The gap 25 is just space between n- and p-contacts 21, 22. And to the extent that the Examiner intended to refer to the dielectric layer 24, this would also be incorrect. The combination of the dielectric layer 24 and interconnects 25, 26 is not a Zener diode.
Second, the Office Action's allegation that it would have been obvious to somehow "include the teaching" of Hermann in the Moran device is illogical. Yes, Hermann teaches a Zener diode. But one cannot simply replace the gap/dielectric layer 24/25 and interconnects 26, 28 with a Zener diode. Doing so would render Moran's device inoperable. The LED 1 of Moran is powered via the interconnects 26, 28. Herrmann teaches that the Zener diode 8 is "electrically insultated from the LED 5." So replacing the gap/dielectric layer 24/25 and interconnects 26, 28 with the Zener diode 8 would render Moran's device inoperable. It is well-established that, "If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." MPEP 2143.01(V) (citing In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)). 
And even if Hermann's Zener diode were placed somewhere else in the Moran device, there is no teaching or suggestion to place it in such a way that would result in the modified Moran method including a step of "removing a portion of the second resin layer such that the anode, the cathode, the first electrically-conductive structure, and the second electrically- conductive structure are exposed from the second resin layer."

    PNG
    media_image1.png
    479
    1382
    media_image1.png
    Greyscale

The Examiner respectfully submits that electronic components are integrated between the devices in the available convenient place as far as they are not shorting to each other to make them inoperable. The Zener Diode 8 which place in 24 as shown above would not result inoperable and 24 is part of the whole “protective element” [24/25/26/28] as the broadly term “protective” indicated. Furthermore, if it is the case then the Applicant device is inoperable also because of the Zener Diode 120B formed ON top of LED 110.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zener Diode is placed in the operable position as suggested.
For the above reasons, it is believed that the rejections should be sustained.

/TONY TRAN/Primary Examiner, Art Unit 2894